DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by at least one of Kobe Steel Ltd., cited by applicant as JP2017-131960 and ThyssenKrupp Steel.
Kobe Steel Ltd. has the body frame 30, figures 1,4 pressed to a shape shown and a pre-strain step of molding a wavy shape at 20B, figure 1, 2, 6.
ThyssenKrupp Steel has body frame 7 with remolding a wavy shape at 7a, figure 3.
As to claim 4, the wavy shape is provided in a flat surface in ThyssenKrupp Steel and Kobe Steel Ltd. 
As to claim 5, the pressing is provided in a surface avoiding a ridgeline in Kobe Steel Ltd. 
As to claim 6, the wavy shape is provided in a longitudinal direction in both references.
As to claim 7, yield stress increase is inherent in the wavy shape.
Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by any one of Kobe Steel Ltd. or ThyssenKrupp Steel or Koie Seijiro, cited by applicant as JP2007144507.
The wavy shape is longitudinal in the first two references and orthogonal in the last.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS H PEDDER whose telephone number is (571)272-6667. The examiner can normally be reached 4:30-1PM.  The fax number for the examiner is 571-273-6667. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
DENNIS H. PEDDER
Examiner
Art Unit 3612



DHP
2/17/2022